IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


EQUICREDIT CORPORATION OF              : No. 162 WAL 2014
AMERICA,                               :
                                       :
                   Respondent          : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
             v.                        :
                                       :
                                       :
CATHRYN BRANDAU,                       :
                                       :
                   Petitioner          :


                                    ORDER


PER CURIAM

     AND NOW, this 2nd day of October, 2014, the Petition for Allowance of Appeal

is DENIED.